                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


UNITED STATES OF AMERICA, )
                          )
     Plaintiff,           )
                          )
v.                        )                  Cause No. 1:20-CR-42
                          )
ADAM D. McGIBNEY,         )
                          )
     Defendant.           )


                   DEFENDANT'S MOTION TO CONTINUE HEARING

       Comes now Defendant, Adam D. McGibney, by counsel, to request the Court continue the

telephonic hearing set for December 18, 2020 at 2:00 p.m. on Defendant’s First Motion for

Discovery, stating in support as follows:

       1.      This matter is currently scheduled for telephonic hearing before Magistrate Susan

Collins regarding Defendant’s First Motion for Discovery on December 18, 2020.

       2.      Counsel for Defendant is currently in the hospital after having surgery to address a

large kidney stone late in the day on December 16 and will be unable to attend the hearing.

       3.      Counsel has spoken with Assistant United States Attorney Sarah Nokes regarding

this motion and the Government has no objection to the continuance requested herein.

       4.      Counsel requests a 30 day continuance of the hearing.

       WHEREFORE, Defendant respectfully requests this Court enter an Order continuing this

hearing to be reset by the Court at a date no sooner than 30 days from the date of this Order.
Dated: December 17, 2020                    Respectfully submitted,

                                            BARNES & THORNBURG LLP


                                            /s/George E. Horn, Jr.
                                            George E. Horn, Jr. (11721-71)
                                            201 S. Main St., Suite 400
                                            South Bend, Indiana 46601
                                            Telephone: (574) 233-1171

                                            Attorneys for Defendant


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of December, 2020, service of a true
and accurate copy of the foregoing Defendant's Motion to Continue Hearing was served on the
United States Attorney via the Court’s ECF system.


                                                    BARNES & THORNBURG LLP


                                                    /s/ George E. Horn, Jr.




                                               2
